Order entered September 22, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00974-CR

                       MCCLAIN EDWARD GLICKMAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-87183-2014

                                            ORDER
       The Court has before it appellant’s “motion seeking order of this court directing the filing
with this court of evidentiary exhibit that was admitted into evidence as State’s Exhibit 2 during
the suppression hearing.” We will treat this as a motion to supplement the record. As such, we
GRANT the motion.
       We ORDER Kristen Kopp, official court reporter of the County Court at Law No. 2, to
file, within TEN DAYS of the date of this order, a supplemental record containing State’s
Exhibit no. 2. We further ORDER Ms. Kopp to file a duplicate copy of the exhibit with the
Collin County Clerk’s Office. See TEX. R. APP. P. 34.6(h).
       We DIRECT the Clerk to send copies of this order to Kristen Kopp, official court
reporter, County Court at Law No. 2, and to counsel for all parties.
                                                       /s/   LANA MYERS
                                                             JUSTICE